Appellant was convicted of a violation of the local option liquor laws of Cherokee County, and his punishment assessed at a fine of $600.00.
There does not appear in the record of the minutes of the trial court any notice of appeal to this court. It is shown by a supplemental transcript that there was a notice of appeal entered on the judge's trial docket, but same does not appear to have been passed into the minutes of the court.
Art. 827, C. C. P. reads in part as follows:
"An appeal is taken by giving notice thereof in open court at the term of court at which conviction is had, and having the same entered of record. * * *." *Page 374 
We early held in the case of Long v. State, 3 Tex. Ct. App. 321, that the entry on the judge's docket will not supply the place of, nor supersede the necessity for, an entry upon the record. Forrest v. Rawlings, 40 Tex. 502; Bryson v. State,20 S.W.2d 1047.
Again in Thackerson v. State, 26 S.W.2d 241, it was held that a copy of docket entry in the record on appeal was an insufficient notice of appeal, and many other cases in Pocket Edition, Vol. 3, Vernon's Code of Criminal Procedure, under Art. 827.
The appeal is therefore dismissed.
                 ON MOTION TO REINSTATE APPEAL.